UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2085


WESTMORELAND COAL COMPANY,

                    Petitioner,

             v.

DIRECTOR, OFFICE OF WORKERS’ COMPENSATION PROGRAMS,
UNITED STATES DEPARTMENT OF LABOR; VIDA M. BAIRD, widow of and
on behalf of Raymond E. Baird,

                    Respondents.


On Petition for Review of an Order of the Benefits Review Board. (16-0532-BLA; 16-
0533-BLA)


Submitted: June 28, 2018                                          Decided: July 24, 2018


Before TRAXLER and THACKER, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Paul E. Frampton, Fazal A. Shere, BOWLES RICE LLP, Charleston, West Virginia, for
Petitioner. Nicholas C. Geale, Acting Solicitor, Maia S. Fisher, Associate Solicitor, Sean
G. Bajkowski, Barry H. Joyner, Office of the Solicitor, UNITED STATES
DEPARTMENT OF LABOR, Washington, D.C.; Joseph E. Wolfe, Victoria S. Herman,
WOLFE WILLIAMS & REYNOLDS, Norton, Virginia, for Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Westmoreland Coal Company seeks review of the Benefits Review Board’s

decision and order affirming the administrative law judge’s award of black lung benefits

pursuant to 30 U.S.C. §§ 901-944 (2012). Our review of the record discloses that the

Board’s decision is based upon substantial evidence and is without reversible error.

Accordingly, we deny the petition for review for the reasons stated by the Board.

Westmoreland Coal Co. v. Dir., Office of Workers’ Comp. Programs, Nos. 16-0532-BLA

& 16-0533-BLA (B.R.B. July 19, 2017). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                   PETITION DENIED




                                           2